DETAILED ACTION
Claims 1-2, 4-5, 7-8 and 10 are currently pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election of Group 1, claims 1-2, in the reply filed on November 10, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant has amended claims 4, 5, 7, 8 and 10 to now depend directly or indirectly from claim 1, therefore claims 4, 5, 7, 8 and 10 are included in the Group 1 invention.  Applicant has cancelled claims 3, 6 and 9. Therefore, the restriction requirement between invention Groups 1-4, as set forth in the Office action mailed on September 16, 2021, is hereby withdrawn.

Priority
Acknowledgement is made of the instant application being a national stage entry under 35 USC 371 of international application PCT/PL2018/050049, filed September 21, 2018.  Acknowledgment is further made of applicants' claim for foreign priority to PL application P.422916, filed September 21, 2017.  A certified copy of the foreign priority document is present in the application file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 19, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1, at line 2, recites the phrase “induced pluripotent stem cells”. Claim 1 at lines 3 and 4 recites the acronym “iPS”.  It appears that the acronym “iPS” refers to the previously recited phrase “induced pluripotent stem cells”. However, the acronym “iPS" should be recited immediately after the first usage of “induced pluripotent stem cells”.  It is suggested that claim 1 be amended to recite the following:
“induced pluripotent stem cells (iPS)”.
   Appropriate correction is appreciated.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted step is:  culturing the 

Claims 1-2, 4-5, 7-8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the progenitor cells" at line 13.  Although claim 1, at line 9 recites the phrase “selecting progenitors”, there is insufficient antecedent basis for the limitation “the progenitor cells” since there is no previous recitation of “selecting progenitor cells”.  
Further regarding claim 1, claim 1 at lines 10 and 15 recite the phrase “(diluted 1x)”, and further recites the phrase “(1x)” at line 20.  It is noted these recitations render the claim indefinite because it is unclear whether the limitation(s) within the parentheses are part of the claimed invention, or are merely an example of the types of three-dimensional plates. The claim is unclear because the metes and bounds of the claim cannot be determined.  See MPEP § 2173.05(d).  
It is further noted that the phrase “supplement N2, diluted (1x),” is further unclear as to whether or not the claim means to recite “diluted (1x)” as a component of the N3 medium, or if the claim is attempting to recite the concentration of the N2 supplement? 

	Further regarding claim 1, claim 1 recites the phrase “P/S in the concentration of 100 U/ml / 100 µg/ml” at lines 12, 17 and 22.  It is unclear if the recited concentrations are optional concentrations for either component of P/S (penicillin/streptomycin), for example penicillin can be provided at a concentration of either 100 U/ml or 100 µg/ml, or does Applicant mean the concentration of penicillin is 100 U/ml and the concentration of streptomycin is 100 µg/ml, i.e. concentration of penicillin and streptomycin is 100 U/ml and 100 µg/ml, respectively.
Since each of claims 2, 4-5, 7-8 and 10 depend directly or indirectly from claim 1 they each inherit the deficiency thereof, and thus are rejected on the same basis.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al., (Stem Cells 2006; 24: 1668-1677; see PTO-892) (“Fang”), in view of Ohta et al., (Plos One, January 2011, vol. 6, issue 1, e16182; IDS 3/19/2020) (“Ohta”), and Xu et al., (US 2016/0213717; see PTO-892) (“Xu”), and further in view of Studer et al., (US 2013/0183674; see PTO-892) (“Studer”), Mull et al., (Int. J. Mol. Sci. 2015, 16, 30458-30469) (“Mull”) and Callahan et al., (Journal of Visualized Experiments, March 2016; see IDS 3/19/2020) (“Callahan”).

Fang is directed to in vitro methods for generating melanocytes from human embryonic stem cells (hESCs) within 4-6 weeks using three growth factors, i.e. Wnt3a, endothelin-3, and stem cell factor. The produced melanocytes expressed melanocyte phenotype markers (e.g. MITF), developed melanosomes and produced melanin (Abstract).  Fang teaches that the WNT family proteins, stem cell factor (SCF) and enothelin-3 (EDN3) are all involved in the differentiation of neural crest cells to pigmented cells (Introduction, right column, third paragraph, page 1668 to left column first paragraph, page 1669). Fang teaches using defined conditions for efficient derivation of the human melanocytes from pluripotent hESCs (Introduction, left column, third paragraph, page 1669).
Fang further teaches inducing melanocytic differentiation by preparing embryoid bodies (EBs) from the hESCs by suspending the cells in growth factor-depleted 80% knockout DMEM/F12 medium (does not comprise bFGF) containing L-glutamine and 1% NEAA.  After 4 days of culture the EBs were collected and transferred to fibronectin-coated flasks (seeding on adherent cell culture dish) and cultured in Mel-1 differentiation medium and passaged when reaching 60% confluence (Differentiation Induction, page 1669).  Fang further teaches testing each of the three growth factors 
Ohta is directed to in vitro generation of human melanocytes from induced pluripotent stem cells by preparing embryoid bodies (EBs) by seeding 2-3 x 106 iPS cells in medium without FGF-2 (i.e. bFGF) and then transferring the EBs to fibronectin-coated dishes (i.e. adherent cell culture dish) and subjecting to further differentiation by supplementing the cultures with Wnt3a, SCF (stem cell factor), FGF-2 and ET-3 (endothelin-3) and culturing for 3 weeks.  Thereafter adherent cells were harvested and transferred to fibronectin-coated culture dishes and further culture in melanocyte differentiation medium.  Pigmented cells appeared 3-4 weeks after single cell dissociation (Abstract and Melanocyte differentiation from human iPS cells, page 2; Melanocyte induction from iPS cells, page 8).
Regarding claim 1, Fang and Ohta disclose well-known methods for inducing the differentiation of melanocytes from human pluripotent stem cells, e.g. induced pluripotent stem cells, wherein the differentiation is initially induced by the formation of EBs from the pluripotent stem cells.
Further regarding claim 1 and the limitation directed at culturing to form embryoid bodies in medium that does not contain bFGF and does comprise inhibitor Y27632, it is noted that although both Fang and Ohta culture to form embryoid bodies in medium that does not comprise bFGF (growth factor-depleted), the cited prior art is silent as to whether or not the medium comprises inhibitor Y27632.
However, Xu et al., teaches that for the differentiation induction of hiPSCs to epidermal cells (keratinocytes), EB formation can be successfully conducted in culture medium that is without bFGF and includes inhibitor Y27632.

The person of ordinary skill in the art would have been motivated to modify the method of the prior art to include an agent that promotes EB formation, as taught by Xu, for the predictable result of successfully inducing differentiation by formation of EBs, thus meeting the limitation of claim 1.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of the prior art and Xu because these teachings are directed at inducing differentiation of induced pluripotent stem cells.	
Further regarding claim 1 and steps b) to e), steps b) to e) are directed to inducing the production of melanocyte progenitors (e.g. melanoblasts) from the EBs subjected to differentiation medium, selecting the progenitors for further expansion and subjecting the progenitors to culture medium that promotes further expansion and continued differentiation to ultimately achieve pigmented, terminally differentiated melanocytes that contain melanin.  However, the culture conditions recited in claim 1 differ slightly from Fang and Ohta.
However, Studer, like Fang and Ohta, is directed to in vitro methods regarding lineage specific differentiation of human induced pluripotent stem cells (hiPSCs) to nociceptor cells for producing melanocytes (MITF+) using specific culture conditions/specific exogenous differentiation activators (Abstract and paragraph [0146]). The hiPSCs were induced to become neural crest precursors, which were induced to become melanocyte progenitors and then induced to become terminally differentiated melanocytes. Studer teaches that native melanocytes are derived from 

    PNG
    media_image1.png
    398
    731
    media_image1.png
    Greyscale



Mull is directed to understanding melanocyte stem cells for regenerative medicine applications and further acknowledges that melanocytes are derived from neural crest cells (Abstract).  Mull’s Figure 1 specifically illustrates the native differentiation path of neural crest cells to melanocytes.  Figure 1 of Mull is illustrated below: 


    PNG
    media_image2.png
    308
    492
    media_image2.png
    Greyscale


Thus, the methods of inducing in vitro differentiation generally mimic the native pathway and involve culturing pluripotent stem cells in culture mediums that comprise exogenous components that are known factors for stimulating the induction of differentiation so the pluripotent stem cells are directed through the native steps of differentiation including producing neural crest cells, progenitors, melanoblasts and ultimately terminally differentiated melanocytes comprising melanin. Fang even sets forth that it is well-known in the art to optimize the culture conditions by testing a variety of differentiation factors alone, and in all combinations (Effects of the Individual Growth Factors on Melanocytic Differentiation (left column, page 1673; and Figure 4.)
Callahan further sets forth methods for successful in vitro differentiation of melanocytes from human pluripotent stem cells (Abstract) and discloses a variety of culture mediums, comprising a variety of known factors that activate differentiation, that successfully achieve differentiated melanocytes (1. Preparation of Culture Medium, Coated Dishes and Maintenance of hPSCs, page 2 of 6).

Regarding claim 2 and the limitations directed to the culture media, claim 2 is rendered obvious for the same reasons as set forth immediately above regarding the culture mediums recited in claim 1.  Although there are some differences between the prior art methods and the present invention’s differentiation medium components, these differences are not associated with any unexpected effect.  The prior art and claimed invention both obtain pigmented cells in vitro by differentiation of human induced pluripotent stem cells.
Regarding claim 7 and the limitation directed to administering the produced  pigmented cells with melanin, it is noted that Fang teaches incorporation of the melanocytes into human reconstructed skin (Abstract) and Ohta teaches cultured melanocytes may be useful for the treatment of vitiligo (Introduction, left column, page 1).  Thus, the combined teachings of Fang and Ohta meet the limitation of claim 7.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Fang, in view of Ohta, Xu, Studer, Mull and Callahan, as applied to claims 1, 2 and 7 above, and further in view of Stepień et al., (J Am Soc Mass Spectrom 2009, 20, 464-468; see PTO-892) (“Stepień”).
The teaching of Fang, in view of Ohta, Xu, Studer, Mull and Callahan, is set forth above.
Regarding claims 4 and 5 and the limitation directed at isolating the melanin from the cells, it is noted the cited prior art does not further teach isolation of the melanin from the cells.
However, Stepień is directed to methods for isolation melanin from human melanocytes, and further analyzing to determine types of melanin pigments that are present.  Stepień teaches that epidermal melanocytes produce two distinct types of melanin pigments: eumelanin (protects skin from UV damage) and pheomelanin (promotes carcinogenesis) (Abstract). Stepień teaches isolation of melanin from culture melanocytes via lysis (Sample Preparation Procedures, page 465) and further analyzed (Pyrolysis-Gas Chromatography/ Mass Spectrometry, pages 465-466).  Stepień teaches determining the ratio of eumelanin to pheomelanin of human melanocytes may be of clinical importance since this ratio can determine susceptibility to UV-induced damage (Conclusions, page 468). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to isolate melanin from the in vitro differentiated melanocytes.
The person of ordinary skill in the art would have been motivated to modify the method of the prior art to include isolation of melanin from the in vitro differentiated melanocytes, as taught by Stepień, for the predictable result of successfully determining the ratio of eumelanin to pheomelanin since doing so would provide critical information regarding the resistance of the culture melanocytes to UV-damage and their effectiveness in clinical applications, thus meeting the limitation of claims 4 and 5.
.	

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fang, in view of Ohta, Xu, Studer, Mull and Callahan, and further in view of Stepień, as applied to claims 4 and 5 above, and further in view of Honda et al., (U.S. Patent No. 5,380,359; see PTO-892) (“Honda”).
The teaching of Fang, in view of Ohta, Xu, Studer, Mull and Callahan, and further in view of Stepień, is set forth above.
Regarding claims 7 and 8, it is noted the combined prior art does not further teach administering the melanin to a patient (claim 7) or making a cream comprising the melanin (claim 8).
However, Honda is directed melanin-coated pigments and cosmetics containing the melanin pigment (Abstract and Col. 1, lines 5-9).  Honda teaches preparing melanin-coated pigment using melanin isolated from cells (Streptomyces aureofaciens) (col. 4, lines 60-65).  Honda’s Example 12 teaches preparing sunscreen cream comprising the melanin-coated pigment (col. 9).  Thus, Honda has established it was well-known that melanin could be prepared as a cream for use (administering) as a sunscreen (patient in need of UV-protection).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a cream (i.e. sunscreen) comprising melanin for administration to a patient in need of UV-protection.

The skilled artisan would have had a reasonable expectation of success in combining the teachings of the combined prior art and Honda because each of these teachings are directed at UV-protection.	

Conclusion
No claim is allowed.  No claim is free of the prior art.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/EVELYN Y PYLA/             Examiner, Art Unit 1633